Title: Baron Franz von Reischach to John Adams, 30 June 1784
From: Reischach, Baron Franz von
To: Adams, John


        
          Monsieur.
          La Haye ce 30. Juin 1784.
        
        Cest bien malgré moi, que je n’ay pu repondre tout de Suitte à Votre lettre de ce matin, mais mon peu de Coñoissance de la langue Angloise m’at obligé d’attendre à cet effet la rentré d’un de mes Secretaires pour en Coñoitre la Substance; et Satisfaire à vos intentions.
        Il apert par la traduction qu’on m’a faite que vous Suposés et vous doutés que c’est à Bruxelles, que l’Exprès qui vous aportoit de Paris trois Coffres Contenant vos livres, papiers en Manuscript, de L’argenterie et autres effets pour l’usage de Votre famille, a eté arretté et est detenu la; que Consequenment vous desirés que je m’employe à faire relacher Votre Exprès, et Ses effets, et obvier par la même à tous raports ou Soupcons qui pouroient se former de cet évenement.
        Ce que vous me demandés, Monsieur, est trop Comforme à toute Equité et aux principes du Gouvernement General des Païs Bas, ainsi qu’en même tems à mon empressement à vous etre util, pour que dez le depart de la premiere poste pour Bruxelles, je n’en écrive directement à Msr. Le Ministre Plenipotentiaire Cte: de Belgioyoso, et ne puisse vous repondre de Sa Solicitude à aquiescer entierement à votre demande, Le cas étant tel.
        Si vous pouviez cependant m’imformer du nom de l’expres, du jour qu’il a eté arretté et S’il etoit muni de quelques certificats ou passeport, cela abregeroit peut etre une ou autre imformation que les bureaux de Douane de S. M. Imp̃le Sont authorizés a demander.
        
        Je vous Suis egalement très obligé de la Copie de la Resolution prise par le Congrés le 29. Obre. de 1783. J’en ferai usage; ne Souhaitant qu’acũllies le moment de vous assurer de vive voix la Consideration parfaitte avec laquelle j’ai l’honeur d’etre / Monsieur / votre très humble et tres / Obeissant Serviteur
        
          Reischach.
        
       
        TRANSLATION
        
          Sir
          The Hague, 30 June 1784
        
        I was not able to answer your letter of this morning right away in spite of myself, as my limited knowledge of English obliged me to wait for the return of one of my secretaries in order to understand its contents and act to satisfy your wishes.
        It appears from the translation that was done for me that you suppose that the express who was bringing from Paris three trunks containing your books, manuscript papers, silverware, and other effects for the use of your family was stopped and detained at Brussels and that consequently you desire my assistance in securing the release of your express and his effects and in obviating thereby any reports or suspicions that might arise from this event.
        That which you ask of me, sir, is so much in keeping with all fairness and with the principles of the general government of the Netherlands, as well as with my own eagerness to be useful to you, that I will write directly to Minister Plenipotentiary Comte de Belgiojoso by the first post to Brussels, and I can assure you of his solicitude to comply fully with your request, the case being what it is.
        If you could in the meantime inform me of the name of the express, the day on which he was detained, and whether he was furnished with some certificates or passport, that might forestall one or another demand for information that the customs office of His Imperial Majesty is authorized to make.
        I am equally obliged to you for the copy of the resolution of Congress of 29 October 1783. I will make use of it, only wishing for the opportunity to assure you in person of the perfect regard with which I have the honor of being, sir, your very humble and very obedient servant
        
          Reischach.
        
      